Case 2:06-cr-00004-JES-NPM Document 410 Filed 06/05/20 Page 1 of 5 PageID 1645



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 VS.                                          CASE NO: 2:06-cr-4-FtM-29NPM

 JIMMY LOUISUIS


                                 OPINION AND ORDER

       This matter comes before the Court on defendant's Motion for

 Early     Termination      of   Supervised    Release/Motion      for    Sentence

 Reduction Under Section 404 of the First Step Act (Doc. #409) filed

 on June 4, 2020.          The government does not object to the request

 for early termination.

                                     I.    Background

       On September 14, 2006, defendant was convicted by a jury on

 Counts     One,   Four,    Five,   Six,   Eight,    Nine,   and    Ten    of   the

 Indictment. 1     (Doc. #170.)      On December 11, 2006, defendant was

 sentenced to 121 months as to Counts One, Four, Five, Eight, and

 Nine to run concurrently, and 60 months as to Count Six, to be

 served consecutively to Counts One, Four, Five, Eight, and Nine.

 In addition to the terms of imprisonment, concurrent terms of 60

 months as to Counts One, Four, Six, and Eight, and 36 months as to




       1   Count Ten was dismissed by the Court.
Case 2:06-cr-00004-JES-NPM Document 410 Filed 06/05/20 Page 2 of 5 PageID 1646



 Counts Five and Nine of supervised release was imposed.               (Doc.

 #186.)

      After an appeal, Doc. #261, and the intervening decision in

 Kimbrough v. United States, 552 U.S. 85 (2007), defendant was

 scheduled for resentencing on remand.           (Doc. #262.)     On remand,

 defendant was sentenced to 120 months of imprisonment as to Counts

 One, Four, Five, Eight, and Count Nine, and a consecutive term of

 60 months as to Count Six.       Supervised release remained the same.

 (Doc.    #283.)    After    a   second    appeal,   the   Eleventh   Circuit

 affirmed.    (Doc. #314.)

      On January 29, 2019, noting defendant’s potential eligibility

 for a reduction of his term of imprisonment under Section 404 of

 the First Step Act, the Federal Public Defender was appointed to

 review the case.       (Doc. #361.)       On July 19, 2019, the United

 States Probation Office issued a Memorandum (Doc. #372) indicating

 that defendant was indeed eligible for a reduction to 63 months as

 to Counts One, Four, and Five, plus the 60 month consecutive

 sentence for a total term of 123 months of imprisonment, and a

 reduced term of supervised release of 4 years.

      Defendant,    however,     had    been   released    from   custody   on

 February 1, 2019, after having served the full 180 month sentence,

 and he began his five year term of supervised release.                     On

 September 25, 2019, counsel filed a Status Report (Doc. #385)

 indicating an intent to file a motion for reduction of supervised



                                       - 2 -
Case 2:06-cr-00004-JES-NPM Document 410 Filed 06/05/20 Page 3 of 5 PageID 1647



 release, or early termination, after defendant’s service of one

 year of supervised release.

                                II.    Current Motion

      Defendant, through appointed counsel, now seeks to terminate

 the remaining term of his supervised release, or alternatively, to

 reduce his total term of supervised release as to Counts One and

 Four to 4 years.     The government does not oppose the reduction of

 the term of supervised release to four years.

      A. First Step Act Reduction

      Both the government and defendant agree that pursuant to the

 First Step Act the term of supervised release for certain counts

 should be reduced from five years to four years.                The Court

 concurs.   Therefore, the motion will be granted at least as to the

 request to reduce defendant’s supervised release to four years as

 to Counts One, Four, Six, and Eight.

      B. Early Termination

      Early termination of supervised release is permissible if,

 after considering the relevant factors in 18 U.S.C. § 3553(a), the

 Court concludes that early termination is warranted by the conduct

 of defendant and the interests of justice.       18 U.S.C. § 3583(e)(1).

      Defendant has served 16 months of his supervised release,

 after over-serving his sentence of imprisonment by almost five

 years.   His supervising officer states that defendant is gainfully

 employed working regular hours through a day labor company, People



                                      - 3 -
Case 2:06-cr-00004-JES-NPM Document 410 Filed 06/05/20 Page 4 of 5 PageID 1648



 Ready.    Defendant also maintained a stable residence with his

 girlfriend and brother in Alva, Florida.                All of defendant’s

 urinalysis    drug   tests    have   been    negative   for   any   controlled

 substances, such that the drug treatment condition was suspended.

 Defendant has been responsive, with no violations, and appears

 motivated.    The government does not oppose early termination.

      The Court concludes that defendant has demonstrated that

 early termination is warranted by his conduct on supervision and

 because it is in the interest of justice.

      Accordingly, it is hereby

      ORDERED:

      Defendant's     Motion    for    Early    Termination    of    Supervised

 Release/Motion for Sentence Reduction Under Section 404 of the

 First Step Act (Doc. #409) is GRANTED as follows:

          1. The term of supervised release is reduced to four (4)

            years instead of five (5) years as to Counts One, Four,

            Six, and Eight.

          2. The   reduced     term   of   supervised    release     is   further

            terminated as of noon on June 8, 2020.

      DONE and ORDERED at Fort Myers, Florida, this                5th    day of

 June, 2020.




                                      - 4 -
Case 2:06-cr-00004-JES-NPM Document 410 Filed 06/05/20 Page 5 of 5 PageID 1649




 Copies:
 Counsel of Record
 U.S. Probation




                                    - 5 -
